Title: To Alexander Hamilton from James McHenry, 3 May 1800
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department May 3d. 1800.
          
          I have received your letter of the 1. instant
          Dr. Samuel Davis of Ballstown was on ye. 14 September last notified of his appointment as Surgeons Mate in the twelfth Regiment of Infantry no information of his acceptance has been received at this Office.
          I enclose you an appointment which has been made out for Doctor William McIntosh as an additional Surgeon’s Mate you will perceive that he has been directed to report himself to Col. W. S Smith or ye Senior Officer of the 12. Regiment from whom he would receive further orders.
          You will be pleased to have the letter sent to Mr McIntosh—
          I am Sir with great Respect Your obed servant
          
            James McHenry
          
          Major Genl. Hamilton
        